Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via election without traverse given by Bernard Lau in a conversation on 8/5/19. 

The application has been amended as follows: 

Cancel claims 16-23. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As previously stated for previously dependent claim 3: Shoe sole inserts are not typically made of polymers made from a monomeric solution consisting of acrylic acid. Several acrylic acid copolymers may be found in the literature, for example WO 2014025161. But the instant describes a monomeric solution consisting of acrylic acid and its salt with crosslinkers, which does not result in a copolymer.

As for the option of commutation, as previously stated- . JP 2004-002562 by Shioji describes in general the comminuting of polyacrylic acid into particles, but he prefers that the shape of the polymer-to-be-crushed as granular or pellet or string-like (paragraph 49). Nagahama, the primary art previously used in rejection, does not give specific direction to form a sheet. Rejection of the claim over the film .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766